Title: General Orders, [21 December 1799]
From: Hamilton, Alexander,Church, Philip
To: 


[Philadelphia, December 21, 1799]
Major Gen. Hamilton, has received through the Secretary of War, the following order from the President of the United States.
“The President, with deep regret, announces to the army, the death of its beloved Chief, General George Washington. Sharing in the grief, which every heart must feel for so heavy and afflicting a public loss, and desirous to express his high sense of the vast debt of gratitude, which is due to the virtues, talents, and ever memorable services of the illustrious deceased, he directs that funeral honours be paid to him at all the military stations, and that the officers of the army and of the several corps of volunteers wear crape on the left arm by way of mourning, for six months. Major General Hamilton will give the necessary orders for carrying into effect the foregoing directions.”
The impressive terms, in which this great national calamity is announced by the President, could receive no new force from any thing that might be added. The voice of praise would in vain endeavour to exalt a character, unrivalled on the lists of true glory. Words would in vain attempt to give utterance to that profound and reverential grief, which will penetrate every American bosom, and engage the sympathy of an admiring world. If the sad privilege of pre-eminence in sorrow may justly be claimed by the companions in arms of our lamented Chief, their affections will spontaneously perform the dear, though painful duty. ’Tis only for me to mingle my tears with those of my fellow soldiers, cherishing with them the precious recollection, that while others are paying a merited tribute to “The man of the age,” we in particular allied as we were to him by a close tie, are called to mourn the irreparable loss of a kind and venerated Patron and father!
In obedience to the directions of the President, the following funeral honors will be paid at the several stations of the army.
At day break sixteen guns will be fired in quick succession, and one gun at the distance of each half hour till sun set.
During the procession of the troops to the place representing that of the interment and until the conclusion of the ceremonial, minute guns will be fired.
The bier will be received by the troops formed in line, presenting their arms, and the officers, drums and colours saluting; after this the prosession will begin; the troops marching by platoons in inverted order, and with arms reversed to the place of interment—the drums muffled, and the music playing a dead march.
The bier carried by four serjeants, and attended by six pall bearers, where there is cavalry, will be proceeded by the cavalry and will be followed by the troops on foot. Where there is no cavalry, a detachment of infantry will precede the bier, which itself will in every case be preceded by such of the clergy as may be present. The officers of the general staff will immediately succeed the bier.

Where a numerous body of citizens shall be united with the military in the procession, the whole of the troops will precede the bier, which will then be followed by the citizens.
When arrived near the place of interment, the procession will halt. The troops in front of the bier will form in line, and opening their ranks, will face inwards, to admit the passage of the bier, which will then pass through the ranks, the troops leaning on their arms reversed while the bier passes! When the bier shall have passed, the troops will resume their position in line, and reversing their arms, will remain leaning upon them until the ceremonial shall be closed.
The music will now perform a solemn air, after which the introductory part of this order shall be read.
At the end of this a detachment of infantry appointed for the purpose will advance and fire three vollies over the bier. The troops will then return; the music playing the President’s march, the drums previously unmuffled.
The uniform companies of militia are invited to join in arms the volunteer corps.
The commanders at particular stations conforming generally to this plan, will make such exceptions as will accommodate it to situation. At places where processions of unarmed citizens shall take place, it is the wish of the Major General that the military ceremonial should be united. And the particular commanders at those places are authorised to vary the plan, so as to adapt it to the circumstances.
Brigadier General Macpherson is charged to superintend the ceremonial in the city of Philadelphia. Major Toussard will attend to Fort Mifflin, and will co-operate with him.
The day of performing the ceremonial at each station is left to the particular commander.
Major General Pinckney will make such further arrangements within his district as he shall deem expedient.

PHILIP CHURCHAid de Camp.
